454 F.2d 730
4 Fair Empl.Prac.Cas.  321, 4 Empl. Prac. Dec. P 7658GENERAL ELECTRIC COMPANY, Plaintiff-Appellee,v.Martin J. HUGHES et al., Defendants-Appellants.
No. 71-1554.
United States Court of Appeals,Sixth Circuit.
Jan. 14, 1972.

Michael R. Grove, Columbus, Ohio, for defendants-appellants; William J. Brown, Atty. Gen., Thomas V. Martin, Asst. Atty. Gen., Columbus, Ohio, on brief.
J. Mack Swigert, Cincinnati, Ohio, for plaintiff-appellee; William K. Engeman, Thorley C. Mills, Jr., Cincinnati, Ohio, on brief; Taft, Stettinius & Hollister, D. W. Kindleberger, William Mackey, Cincinnati, Ohio, of counsel.
Before MILLER and KENT, Circuit Judges, and O'SULLIVAN, Senior Circuit Judge.
PER CURIAM.


1
This is an appeal from the granting of a preliminary injunction enjoining the officials of the State of Ohio from initiating prosecutions against the appellee for violations of what have been referred to as "Women Protection Statutes."  The specific statutes presently involved are O.R.C. Sec. 4107.43, which in part prohibits employment of women, "requiring frequent or repeated lifting of weights over twenty-five pounds," and O.R.C. Sec. 4107.46, which prohibits employment of women "for more than forty-eight hours in any one week or eight hours in any one day, or on more than six days in any calendar week," with an exception that in a manufacturing establishment women may be employed for 9 hours in any one day but not more than 48 hours in any one week or 6 days in any week.


2
The appellee filed this action to obtain injunctive relief on the ground that the field covered by the statutes in question has been pre-empted and made unlawful by the provisions of the Civil Rights Act, 42 U.S.C. Sec. 2000e et seq. After hearing the District Court granted a temporary injunction pending the disposition of the principal action.  On this record we cannot say that the findings of fact are clearly erroneous.  Rule 52, Rules of Civil Procedure, 28 U.S.C.A. Nor can we say that the trial judge abused his discretion in enjoining the appellants from prosecuting the appellee under the statutes to which reference has been made.


3
The judgment of the District Court is affirmed.